IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                August 23, 2011 Session

                          CAROLYN WELLS
                                v.
               ILLINOIS CENTRAL RAILROAD COMPANY
                  Appeal from the Circuit Court of Shelby County
                  No. CT-000738-05 John R. McCarroll, Jr., Judge


              No. W2010-01223-COA-R3-CV - Filed December 22, 2011




This appeal involves the exclusion of expert testimony. The plaintiff employee filed a
lawsuit against the defendant railroad employer pursuant to the Federal Employers’ Liability
Act, seeking compensation arising out of alleged work-related injuries. The parties took the
depositions of two experts for the plaintiff, an ergonomist and her treating orthopedic
surgeon. The railroad subsequently filed motions in limine to exclude the testimony of the
two experts, as well as a motion for summary judgment. The trial court granted the motions
in limine, excluding the testimony of both experts. It then granted summary judgment in
favor of the railroad. The employee appeals the trial court’s exclusion of the testimony of
her experts. We affirm in part, reverse in part, and remand for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed in
                     Part, Reversed in Part and Remanded.

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Stephen R. Leffler, Memphis, Tennessee and H. Chris Christy, Little Rock, Arkansas for
Petitioner/Appellant Carolyn Wells.

S. Camille Reifers and Brooks E. Kostakis, Memphis, Tennessee for Defendant/Appellee,
Illinois Central Railroad Company.
                                                 OPINION

                                  F ACTS AND P ROCEEDINGS B ELOW

Plaintiff /Appellant Carolyn Wells (“Wells”), a high school graduate, began working for
Defendant/Appellee Illinois Central Railroad Company (“ICRR”) on December 8, 1970, at
the age of twenty-six. During her long tenure at ICRR, Wells worked in a variety of
primarily clerical positions, including that of a caller, a general foreman’s clerk, a
trainmaster’s clerk, an IBM clerk, a pickle clerk, and a van driver. She eventually became
a demurrage clerk and supervisor, and worked in this position from 1995 to 2004. In January
2004, Wells was diagnosed with bilateral carpal tunnel syndrome. She retired from ICRR
on April 1, 2004.

On February 9, 2005, Wells filed the instant lawsuit against ICRR in the Circuit Court of
Shelby County, Tennessee, under the Federal Employers’ Liability Act (“FELA”). Wells
claimed that ICRR negligently caused her carpal tunnel syndrome.1 ICRR filed an answer
denying liability and asserting several affirmative defenses. Discovery ensued.

In the course of discovery, Wells was deposed. In her deposition, Wells described her duties
as a demurrage clerk in some detail. She placed percentage estimates on the time she spent
doing tasks such as telephone work, filing, clerical tasks on the computer, and monthly
reports. Wells described her medical history, including several past surgeries. She also
testified about her non-work activities, chores, and hobbies.

On August 18, 2009, ICRR filed a motion for summary judgment, alleging that Wells was
unable to present admissible expert evidence establishing causation. The motion was denied
initially, and discovery continued.

The discovery included the deposition of David Haueisen, M.D. (“Dr. Haueisen”), an
orthopedic surgeon and hand specialist who treated Wells. Dr. Haueisen testified that, in
general, he relies on the patient to give him a truthful and accurate medical history, and then
uses that history to diagnose and treat the patient. Dr. Haueisen first began treating Wells
on January 26, 2004, when Wells was 59 years old and had worked for the railroad 34 years.
When Dr. Haueisen first began treating Wells, her symptoms included numbness and tingling
in both hands and an occasional inability to pick up things. In taking Wells’ medical history,
Dr. Haueisen said, they “talked a little bit about” her clerical activities, which included
typing, writing, and telephone work for eight hours a day, five days a week. He noted that



1
    Wells was later permitted to amend her complaint to allege cubital tunnel syndrome as well.

                                                     -2-
Wells told him her symptoms worsened with typing. Dr. Haueisen was questioned at length
about the medical history that was taken:

       Q: If [Wells’] summary of her job duties and her history that she gave you
       were inaccurate or untruthful, would that affect your opinion in this case?
       A: Well, I didn’t take much of a history –
       Objection: Object as to speculation. You can answer that, if you can.
       A: Again, I didn’t take a real detailed job history, because my charge is to
       really find out what their problem is and what the medical condition is, not,
       you know, everything they’ve ever done. But as far as I was aware, her history
       was fairly accurate in that she had worked for 34 years doing essentially full-
       time clerical-type job, and I think you can look at different clerical activities,
       but I think we all have a pretty good idea what secretaries and clerks do.
       Q: But you don’t know specifically what Ms. Wells did, do you?
       A: Correct. I have never watched videotapes of her for 34 years.
       Q: And you’ve never observed her at work?
       A: No.
       Q: And you’ve never seen a video of her at work?
       A: No.
       Q: And you’ve never observed a demurrage clerk at work for the Illinois
       Central?
       A: No.
       Q: And you’ve never reviewed and studies reporting a demurrage clerk’s job
       duties as a specific cause of carpal tunnel syndrome, have you?
       A: I don’t think they exist.

After taking her history, Dr. Haueisen stated, he performed a physical examination consisting
of several tests intended to gauge the severity of her symptoms. Based on the results, Dr.
Haueisen diagnosed Wells as having mild bilateral carpal tunnel syndrome and mild to
moderate bilateral cubital tunnel syndrome. Dr. Haueisen testified that both carpal and
cubital tunnel syndrome can be caused by work activities, typically those that involve force,
repetition, awkward positions, and exposure to vibrations. However, Dr. Haueisen
acknowledged that there are numerous possible other causes for these conditions, including
diabetes, thyroid disease, rheumatoid arthritis, and age, especially in women over the age of
fifty. With respect to Wells specifically, Dr. Haueisen opined to a reasonable degree of
medical certainty that, “given her long work history of 34 years doing these clerical-types of
jobs. . . there was likely then some contribution from those jobs to the development of these
syndromes.” Dr. Haueisen testified that, in 2005, he performed surgery on Wells’ hands and
wrists to address her condition.



                                              -3-
The parties also took the deposition of Tyler Kress, Ph.D. (“Dr. Kress”), Wells’ expert in the
field of ergonomics2 and biomechanics. Dr. Kress has expertise in workplace prevention of
cumulative trauma injuries such as cubital tunnel syndrome and carpal tunnel syndrome. Dr.
Kress apparently testified about ICRR’s failure to use ordinary care to provide Wells with
reasonably safe working conditions, as related to her cubital and carpal tunnel syndrome.3

In March 2010, ICRR filed several motions in limine, including two seeking to exclude from
evidence the testimony of Dr. Kress and Dr. Haueisen concerning any causal link between
Wells’ injuries and her work duties or workplace environment. The trial court scheduled a
hearing in late March 2010 on all of the motions in limine, including ICRR’s motion to
exclude the testimony of Drs. Kress and Haueisen.

At the hearing, the trial judge indicated that he had read the depositions of Dr. Kress and Dr.
Haueisen, and considered them in light of Wells’ testimony about her job duties and work
conditions, and the parties’ arguments. As to Dr. Kress, the trial court expressed concern that
his opinion was based on generalities about the type of workplace activities and settings that
can cause carpal and cubital tunnel syndrome, rather than expressing an opinion based on
Wells’ specific work conditions. The trial judge acknowledged the difficulty presented to
Wells by the fact that her longtime workstation at ICRR no longer existed, but noted that Dr.
Kress nevertheless could have acquired more specific factual knowledge about Wells’ work
conditions through other means, such as detailed discussions with Wells. For this reason, the
trial court indicated that Dr. Kress’s testimony could not reasonably be expected to assist the
jury, so he granted ICRR’s motion to exclude his testimony.

The trial judge also indicated that he had “thoroughly” read the deposition of Dr. Haueisen.
The trial court expressed concern that Dr. Haueisen reached his conclusion on the cause of
Wells’ condition based only on a general understanding of “clerical type jobs” and “clerical
activities,” rather than basing it on specific information about Wells’ job duties and activities.
It noted that Dr. Haueisen had no factual information and had taken no measures to exclude
other possible causes for Wells’ condition. The trial court found that Dr. Haueisen did not
have a sufficient underlying factual basis to give an opinion on causation, and so excluded
his testimony on that issue.



2
 Ergonomics is defined as “the applied science of equipment design intended to reduce operator fatigue and
discomfort.” Webster’s II New Riverside Dictionary 234 (Revised ed. 1996).
3
 Dr. Kress’s deposition is not included in the appellate record, so we gather the gist of his testimony from
the interrogatory responses, pleadings, and transcripts of motion hearings.



                                                    -4-
After the trial court issued its oral ruling excluding the testimony of Drs. Kress and Haueisen,
ICRR orally renewed its motion for summary judgment, citing Wells’ lack of expert evidence
on causation. The trial court noted that Wells was left with no “expert testimony . . . as to
whether or not this was a reasonably safe workplace, [and] as to whether or not the work that
[Wells] did caused the cubital tunnel and carpal tunnel” syndrome. On this basis, the trial
court orally granted ICRR’s summary judgment motion.

 On April 4, 2010, the trial court issued three separate written orders, granting ICRR’s
motions to exclude certain testimony of Dr. Haueisen and Dr. Kress, and granting summary
judgment in favor of ICRR. The written orders detailed the trial court’s reasoning for
excluding the expert testimony of Drs. Haueisen and Kress.

In the written order on Dr. Haueisen, the trial court found that his causation opinion was
“unreliable, lack[ing] any indicia of trustworthiness, and will not assist the trier of fact”
because: 1) it was not based upon any underlying factual foundation; 2) his methodology
was not consistent with methodology generally accepted in orthopedic medicine and hand
surgery; 3) there was a glaring analytical gap between his knowledge of the underlying facts
of the case and his causation opinion; and 4) he lacked formal training in ergonomics or
engineering that would give him the expertise to opine on workplace conditions encountered
by Wells in her workplace that would cause her cubital and carpal tunnel syndrome. The
order went into particular detail on the reasons for the trial court’s conclusion that there was
“a glaring analytical gap” between Dr. Haueisen’s knowledge of the facts and his causation
opinion:

       a.     the only data upon which [Dr. Haueisen] relies to form his
              opinion is a brief work history given by Wells, which he admits
              was not detailed;
       b.     he does not know what Wells’ job duties were, and has never
              observed her performing those duties;
       c.     he has never observed any other person performing the duties of
              a demurrage clerk;
       d.     he does not know the physical stresses or [actual force] involved
              in the work of a demurrage clerk or of Wells’ work, and has
              made no actual findings regarding those physical stresses or
              [actual force];
       e.     he does not know Wells’ activities outside of work that might
              cause or contribute to bilateral carpal tunnel syndrome or cubital
              tunnel syndrome, and has not performed any differential
              diagnosis or analysis to determine whether any non-occupational
              activities could have caused or contributed to her [injuries];

                                              -5-
       f.     he did not review any medical records from any of Wells’ other
              treating physicians to determine whether Wells suffered from
              any other risk factors (e.g. medical, genetic, etc.) that may have
              caused or contributed to her [injuries].
       g.     he has cited no medical studies, scientific studies, or other peer-
              reviewed literature that support his causation opinion.

On this basis, the trial court held that Dr. Haueisen could testify on his treatment of Wells,
but excluded any expert testimony by Dr. Haueisen concerning causation, specifically that
Wells’ bilateral carpel tunnel and cubital tunnel syndromes are related to her work at ICRR.

In the written order on Dr. Kress, the trial court found that his testimony was unreliable,
lacked any indicia of trustworthiness, and would not assist the trier of fact. As the basis for
these conclusions, the order listed the following reasons: 1) Dr. Kress’s opinion that ICRR
failed to provide Wells a reasonably safe workplace was not based on any underlying factual
foundation; 2) Dr. Kress’s admission that he did not know the facts of the case or the
specifics of Wells’s workplace and his comments that “the evidence is what it is” and “will
pan out as well as it can based on discovery”; 3) Dr. Kress’s methodology was inconsistent
with the methodology generally accepted within his fields of expertise, namely ergonomics
and engineering; and 4) there was a “glaring analytical gap” between Dr. Kress’s knowledge
of the facts in this case and his opinions. As with the order on Dr. Haueisen, the order on Dr.
Kress gave particular detail on the reasons for finding a “glaring analytical gap” between Dr.
Kress’s knowledge and his opinions:

       a.     [Dr. Kress’s] failure to perform any calculations, measurement
              of forces, motion studies, or work sampling;
       b.     his failure to cite any dose-response data or minimum threshold
              levels related to “risk factors” for developing carpal tunnel and
              cubital tunnel syndrome;
       c.     his failure to apply replicable analysis;
       d.     his failure to inspect Wells’ former work site and reliance on a
              brief, non-specific conversation with Wells regarding her
              worksite and work duties;
       e.     his failure to inspect any of the tools Wells used in her
              employment;
       f.     his failure to observe what a demurrage clerk/supervisor does in
              his or her work;
       g.     his failure to fully explore Wells’ alleged exposure to
              occupational “ergonomic risk factors” in forming his opinions;



                                              -6-
        h.       his failure to fully explore Wells’ exposure to “non-occupational
                 risk factors” in forming his opinions;
        i.       his admission that he does not know specific facts regarding
                 Wells’ employment duties and work station other than mere
                 generalities;
        j.       His failure to cite any peer-reviewed medical, scientific or
                 epidemiological studies tying the specific exposures in this case
                 to the specific conditions or diseases at issues, and the gap
                 between the studies on which he purportedly relies and
                 plaintiff’s job, conditions and/or diseases it too great.

The order prohibited Dr. Kress from testifying in this case.

In the third order, on ICRR’s motion for summary judgment, the trial court granted summary
judgment in favor of ICRR, finding that Wells could produce no evidence that ICRR failed
to provide her with a reasonably safe place to work or that Wells’ carpal tunnel and cubital
tunnel syndromes are related to her work at ICRR. From these three orders, Wells now
appeals.

                         ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, Wells argues that the trial court erred in granting ICRR’s motion to exclude the
testimony of Dr. Kress and Dr. Haueisen.4

Questions regarding the admissibility, qualification, relevancy, and competency of expert
testimony are reviewed under an abuse of discretion standard. McDaniel v. CSX Transp. Inc,
955 S.W.2d 257, 263-64 (Tenn. 1997). A trial court abuses its discretion if it applies an
incorrect legal standard or reaches an illogical or unreasonable decision which causes an
injustice to the complaining party. Brown v. Crown Equip. Corp., 181 S.W.3d 268, 273
(Tenn. 2005). Under the abuse of discretion standard, an appellate court is not permitted to
substitute its own judgment for that of the trial court and will not interfere with the lower
court’s exercise of discretion without a clear showing of abuse. Williams v. Baptist Mem’l
Hosp., 193 S.W.3d 545, 551 (Tenn. 2006); State v. Carruthers, 35 S.W.3d 516, 553 (Tenn.


4
 We note that although Wells appealed all three of the trial court’s orders, including the order granting
summary judgment to ICRR, the issues listed in Wells’ appellate brief do not state that Wells is appealing
the trial court’s grant of summary judgment in favor of ICRR. It is arguable that we need not address the trial
court’s ruling on the motions in limine if the order granting summary judgment to ICRR became final and
was not appealed. However, as the grant of summary judgment was premised on the absence of expert
testimony to support Wells’ claims, we go on to address the trial court’s exclusion of this evidence.

                                                     -7-
2000). The decision of the trial court “will be upheld so long as reasonable minds can
disagree as to the propriety of the [trial court’s] decision.” State v. Scott, 33 S.W.3d 746, 752
(Tenn. 2000).

                                                ANALYSIS

                                                Dr. Kress

Wells argues first that the trial court erred in granting ICRR’s motion in limine to exclude
the testimony of her ergonomics expert, Dr. Kress. Wells stresses that, in arriving at his
conclusions, Dr. Kress relied on authoritative materials such as publications by the National
Institute of Occupational Safety and Health, the Centers for Disease Control, the Federal
Railroad Administration, and other governmental and private entities. Wells notes that any
failure by Dr. Kress to fully explore Wells’ exposure to both occupational and non-
occupational risk factors are pertinent to the weight of his testimony and can be the subject
of questions on cross-examination, but are not a basis for excluding his testimony altogether.
Wells notes that it would be impossible for Dr. Kress to visually inspect Wells’ work station
at ICRR because ICRR has destroyed the building in which Wells worked and replaced it
with a new building. Given Dr. Kress’s recognized credentials, his review of pertinent
authoritative publications, and his conversation with Wells about her workplace prior to his
deposition, Wells argues that the trial court abused its discretion in excluding Dr. Kress’s
testimony from trial.

As noted by ICRR in its appellate brief, the appellate record in this cause does not include
the deposition testimony of Dr. Kress.5 “This Court’s review is limited to the appellate
record and it is incumbent upon the appellant to provide a record that is adequate.” Chiozza
v. Chiozza, 315 S.W.3d 482, 489 (Tenn. Ct. App. 2009) (per. app. denied, May 20, 2010)
(citing Jennings v. Sewell-Allen Piggly Wiggly, 173 S.W.3d 710, 713 (Tenn. 2005)). The
appellant has a duty to prepare an appellate record that conveys an accurate and complete
account of the trial court proceedings regarding the issues that are the basis of the appeal.
Flack v. McKinney, No. W2009-02671-COA-R3-CV, 2011 WL 2650675, at *2 (Tenn. Ct.
App. July 6, 2011) (citing In re M.L.D., 182 S.W.3d 890, 894 (Tenn. Ct. App. 2005)). This
Court’s authority to review a trial court’s decision is limited to issues for which it is provided
an adequate appellate record. Am. Gen. Fin. Servs., Inc. v. Goss, No. E2010-01710-COA-
R3-CV, 2011 WL 1326234, at * 2 (Tenn. Ct. App. Apr. 7, 2011) (citations omitted). “Absent


5
 The record does contain two pages of the Kress deposition transcript attached as Exhibit C in one of ICRR’s
many motions in limine filed March 17, 2010 entitled “Defendant’s Motion in Limine to Exclude Evidence
or Reference to Photographs Depicting Plaintiff’s Workplace Not Produced or Disclosed” and brief excerpts
orally quoted by the trial court in the March 24, 2010 hearing.

                                                    -8-
the necessary relevant material in the record an appellate court cannot consider the merits of
an issue.” Flack, 2011 WL 2650675, at *3 (quoting State v. Ballard, 855 S.W.2d 557, 561
(Tenn. 1993)). The appellate court is precluded from addressing an issue on appeal when the
appellate record does not include relevant documents. Chiozza, 315 S.W.3d at 492 (citation
omitted). The failure of the appellant to ensure that documents necessary to consider a
particular issue raised on appeal are included in the appellate record constitutes an effective
waiver of the appellant’s right to appeal that issue. Id.

Here, the transcript of the trial court’s hearing on the motions in limine indicates that the trial
judge carefully reviewed Dr. Kress’s deposition testimony before deciding to exclude it from
the evidence presented at trial. On appeal, this Court has not been provided the deposition
testimony so carefully reviewed by the trial court, which is obviously essential to any
meaningful review of the trial court’s decision. Under the circumstances, we must deem this
an effective waiver of this issue on appeal.

                                         Dr. Haueisen

Wells also argues that the trial court erred in excluding Dr. Haueisen’s testimony on
causation. Wells emphasizes that, under FELA, she is required only to establish that the
injury resulted in whole or in part from the defendant railroad’s negligence, citing 45 U.S.C.
§ 51. Therefore, Wells argues, to the extent that the trial court excluded Dr. Haueisen’s
testimony because he failed to exclude non-occupational activities that could have caused or
contributed to Wells’ condition, this was error. Wells also contends that, because Dr.
Haueisen is not an ergonomist, he was not required to do a site inspection of Wells’ work
station, but was only required to provide his medical opinion based on the history provided
to him by his patient. For these reasons, Wells insists that the trial court erred in excluding
Dr. Haueisen’s testimony on causation.

In response, ICRR argues that the trial court properly excluded Dr. Haueisen’s testimony
because it was speculative and based on mere possibility, rather than a reasonable degree of
medical certainty. ICRR contends that a physician’s ability to diagnose a medical condition
is not the same as the ability to deduce, in scientifically reliable manner, the cause of the
medical condition. ICRR reiterates that Dr. Haueisen had not reviewed any of Wells’
medical history, had not discussed the case with Wells’ other doctors, had not reviewed her
deposition testimony, and only had a “nonspecific and superficial” knowledge of Wells’
work duties. Additionally, ICRR contends that Dr. Hauseisen provided no meaningful
analysis or documented efforts to “rule in” or “rule out” other potential causes of Wells’
condition. For these reasons, ICRR insists that the trial court did not abuse its discretion in
excluding Dr. Haueisen’s testimony with respect to causation.



                                                -9-
In McDaniel v. CSX Transp., Inc., the Court explained the trial judge’s important role as
gatekeeper:

       This gatekeeping role is simply to guard the jury from considering as proof
       pure speculation presented in the guise of legitimate scientifically-based expert
       opinion. It is not intended to turn judges into jurors or surrogate scientists.
       Thus, the gatekeeping responsibility of the trial courts is not to weigh or
       choose between conflicting scientific opinions, or to analyze and study the
       science in question in order to reach its own scientific conclusions from the
       material in the field. Rather, it is to assure that expert's opinions are based on
       relevant scientific methods, processes, and data, and not on mere speculation,
       and that they apply to the facts in issue.

McDaniel, 955 S.W.2d at 263 (Tenn. 1997) (quoting Joiner v. Gen. Elec. Co., 78 F.3d 524,
530 (11th Cir. 1996), cert. granted, 117 S. Ct. 1243 (1997)).

The gatekeeping function of the trial court was further explored in Brown v. Crown Equip.
Corp., 181 S.W.3d 268 (Tenn. 2005). The Court in Brown noted that the “objective” of the
gatekeeping function is “to ensure that ‘an expert, whether basing testimony upon
professional studies or personal experience, employs in the courtroom the same level of
intellectual rigor that characterizes the practice of an expert in the relevant field.’ ” Id. at 275
(quoting Kumbo Tire Co. v Carmichael, 526 U.S. 137, 152 (1999)). The Brown Court
emphasized that, once admitted, the testimony of the expert “will be subject to vigorous
cross-examination and countervailing proof” and that “the resolution of legitimate but
competing expert opinions are matters entrusted to the trier of fact.” Brown, 181 S.W.3d at
275 (citations omitted). Based on these considerations, the Court in Brown determined that
the trial court had abused its discretion in excluding the testimony of the plaintiff’s proffered
experts. Id. at 281.

Subsequent Tennessee Supreme Court decisions applying Brown have likewise emphasized
that an expert’s testimony will be subjected to forceful cross-examination, indicating that trial
courts should be reluctant to exclude the testimony of an expert because of his or her opinion.
For example, in State v Scott, 275 S.W.3d 395 (Tenn. 2009), the Court noted that the trial
court’s role as gatekeeper “is not unconstrained” and stated that a party proffering the
testimony of an expert “need not establish that the expert testimony is correct, only that the
expert testimony ‘rests upon ‘good grounds.’ ’ ” Id. at 404 (citations omitted). See also
Shipley v Williams, 350 S.W.3d 527, 559-60 (Tenn. 2011).

We review the trial court’s exclusion of Dr. Haueisen’s testimony through this prism. The
trial court’s decision recited a number of bases for the decision. The gist of the reasons for

                                               -10-
exclusion seem to revolve around 3 considerations: (1) Dr. Haueisen’s lack of training in
ergonomics or engineering; (2) his failure to perform a differential diagnosis or analyze
whether Wells’ condition could be caused by non-occupational activities; and (3) his lack of
sufficient knowledge of Wells’ work and non-work activities.6 We address these in turn.

First, we agree with Wells that Dr. Haueisen is not required to be an ergonomist in order to
testify that Wells’ condition is caused, in whole or in part, by her work activities or
conditions. Dr. Haueisen may not be able to address whether ICRR was negligent in how
Wells’ work station was set up or in its assignment of job duties to her, but he need not have
ergonomics or engineering training to give an expert medical opinion that activities that are
repetitive, such as typing, can cause Wells’ condition.7

Second, we agree with Wells that the FELA does not require Wells to prove that her work
activities or conditions were the sole cause of her condition, or even the primary cause. She
need only establish that her injury “result[ed] in whole or in part from the negligence of [the
railroad].” May v Ill. Cent. R.R. Co., W2010-01272-COA-R9-CV, 2011 WL 2361278 at *4
(Tenn. Ct. App. June 9, 2011) (referencing 45 U.S.C.A.§ 51). Thus, under the FELA
standard, so long as Dr. Haueisen has a reasonable basis for testifying that Wells’
performance of her job duties for ICRR were at least a partial cause of her condition, his
failure to exclude non-occupational activities is fodder for cross-examination, but not a
sufficient basis for excluding his testimony altogether.

The main reason for the trial court’s decision to exclude Dr. Haueisen’s testimony appears
to be his lack of knowledge about the specific activities in which Wells engaged in her job
at ICRR. Indeed, after reviewing Dr. Haueisen’s deposition at length, we find that the trial
court’s characterization of Dr. Haueisen’s testimony as based only on a general
understanding of Wells’ clerical duties is accurate. In his deposition, Dr. Haueisen indicated
that he knew only that Wells’ job duties included typing, writing and telephone work, that
she worked eight hours a day, five days a week, and that typing worsened her symptoms.
Asked to elaborate, Dr. Haueisen resorted to generalizations such as “I think we all have a
pretty good idea of what secretaries and clerks do.”



6
 The basis for the trial court’s finding that Dr. Haueisen’s methodology was not consistent with methodology
generally accepted in orthopedic medicine and hand surgery is not fully explained, but it appears from the
hearing transcript that this reason for exclusion may have been based on Dr. Haueisen’s failure to perform
a differential diagnosis to rule out other potential causes of Wells’ injuries. This factor is addressed in the
body of this Opinion.
7
 We note that, on cross-examination, Dr. Haueisen conceded that some studies indicate that repetitive stress
does not cause carpal tunnel syndrome.

                                                     -11-
The trial court felt that Dr. Haueisen’s understanding of Wells’ work activities was not
sufficient to allow his opinion on causation to be presented to the jury. We agree that the
basis for Dr. Haueisen’s opinion may fairly be characterized as thin. However, we are
mindful of the admonition in Brown and its progeny that Dr. Haueisen’s lack of detailed
knowledge may be exploited at length in cross-examination. We must conclude that Dr.
Haueisen expressed sufficient factual knowledge to opine that Wells’ work activities
contributed in whole or in part to her condition, and that the trial court erred in excluding his
testimony from trial. Therefore, the trial court’s order granting ICRR’s motion in limine to
exclude Dr. Haueisen’s testimony on causation must be reversed.

                                         C ONCLUSION

The decision of the trial court is affirmed in part and reversed in part as set forth in this
Opinion, and the cause is remanded for further proceedings consistent with this Opinion.
Costs on appeal are equally assessed, one-half to Appellee Illinois Central Railroad
Company, and one-half to Appellant Carolyn Wells and her surety, for which execution may
issue, if necessary.


                                                            ___________________________
                                                              HOLLY M. KIRBY, JUDGE




                                              -12-